PER CURIAM.
We conclude that the trial court acted within the bounds of a sound discretion and therefore affirm the modification of the child support award in all respects. See Meltzer v. Meltzer, 262 So.2d 470, 471 (Fla.3d DCA 1972); Meltzer v. Meltzer, 400 So.2d 32, 33 (Fla.3d DCA 1981). As the order of March 6, 1989, was intended to make clear that the award supersedes the parties’ earlier agreement with respect to weekly child care, we reject appellant’s assertion that the awarded amount should be reduced in 1990 in accordance with the parties’ now-superseded agreement.
Affirmed.